Exhibit 10.27

[Letterhead]

October 1, 2013

Frederick A. Hessler

169 East 69th Street, Penthouse B

New York, NY 10021

fhessler@fahadvisor.com

Dear Fred:

We would like to set forth the terms of your compensation as a director on the
board of directors (the “Board”) of Surgical Care Affiliates, LLC, a Delaware
limited liability company (“SCA”), and such other subsidiaries of SCA as the
Managing Member of ASC Acquisition LLC, a Delaware limited liability company
(the “Parent”), may reasonably request from time to time. The terms of this
letter agreement (this “Agreement”) will be effective as of your appointment to
the Board, expected October 1, 2013 (the “Effective Date”).

 

  I. Annual Board of Directors Compensation

For your service as a Board members, you will receive (a) an annual cash
retainer of $50,000, payable in equal quarterly installments of $12,500 in
arrears within 30 days after the end of each quarter of service (if you serve
part of a quarter, the payment will be prorated based on the number of weeks in
the quarter served and paid within 30 days of the termination of your service),
and (b) $30,000 in the form of restricted stock units (the “RSUs”) of the
Parent, pursuant to a Restricted Equity Unit Grant Agreement in the form
attached hereto. The initial RSU grant will occur as soon as practicable after
the date hereof and will be effective for purposes of vesting as of October 1,
2013. Thereafter you shall receive $30,000 in the form of RSUs of the Parent on
or about each anniversary of October 1, subject to your continuing to serve on
the Board on each such anniversary. The RSUs will vest ratably over a two-year
period (i.e., 50% vested 12 months after the grant and 100% vested 24 months
after the grant), subject to your continuing to serve on the Board through such
date.

 

  II. Compensation for Service as Audit Committee Chair

This letter will also confirm your selection and your agreement to serve as the
Chair of SCA’s Audit Committee. For such service, you will receive an annual
cash retainer of $15,000, payable in equal quarterly installments of $3,750 in
arrears within 30 days after the end of each quarter of service (if you serve
part of a quarter, the payment will be prorated based on the number of weeks in
the quarter served and paid within 30 days of the termination of your service).



--------------------------------------------------------------------------------

  III. Attendance at Board and Audit Committee Meetings

You will be expected to use your reasonable best efforts to attend all Board and
Audit Committee meetings, and will be expected to attend a minimum of three
quarterly Board meetings each year in person. Otherwise, you may attend such
meeting by telephonic or other electronic means. Reasonable expenses actually
incurred by you in traveling to the Board or Audit Committee Meetings shall be
reimbursed by SCA upon presentation of such documentation as SCA may reasonably
request.

 

  IV. Reelection to the Board and as Audit Committee Chair

Your continued service on the Board will be subject in all respects to the
provisions of the limited liability agreements of each of SCA and the Parent.

 

Sincerely, ASC ACQUISITION LLC, sole member of Surgical Care Affiliates, LLC By:
TPG Partners V, L.P., its Managing Member By: TPG GenPar V, L.P., its general
partner By: TPG Advisors V, Inc., its general partner By:  

/s/ Todd Sisitsky

  Name:   Todd Sisitsky   Title:   Vice President

 

ACCEPTED:

/s/ Frederick A. Hessler

Frederick A. Hessler Date:  

Oct. 7, 2013